t c memo united_states tax_court michael h visin and natalie marselly petitioners v commissioner of internal revenue respondent docket no filed date michael h visin pro_se frank panza for respondent memorandum findings_of_fact and opinion armen special_trial_judge respondent determined deficiencies in petitioners’ federal income taxes for the taxable years and in the amounts of dollar_figure and dollar_figure respectively after a concession by petitioners the issues for decision by the court are as follows whether for each of the years in issue petitioners’ deduction for the business use of their apartment is subject_to the limitation on deductions set forth in sec_280a we hold that it is whether for petitioners are entitled to expense rather than depreciate the cost of computer equipment and software we hold that they are not an adjustment to petitioners’ self-employed health insurance deduction under sec_162 is a mechanical matter the resolution of which is dependent on our disposition of the disputed issues see sec_162 findings_of_fact some of the facts have been stipulated and they are so found petitioners resided in san francisco california at the time that the petition was filed with the court during and the taxable years in issue petitioner michael h visin was self-employed as an interior decorator and at trial petitioners did not contest and are therefore deemed to have conceded an adjustment in the amount of dollar_figure to cost_of_goods_sold for unless otherwise indicated all section references are to the internal_revenue_code as in effect for and the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure artist and petitioner natalie marselly was employed as a social worker throughout the years in issue petitioners resided in the same apartment which they rented a portion of petitioners’ apartment was used by petitioner michael h visin for business purposes in petitioner michael h visin spent dollar_figure for computer equipment and software for use in his business the computer equipment and software were placed_in_service upon purchase petitioners filed a form_1040 u s individual_income_tax_return for each of the years in issue petitioners attached to each of those returns a schedule c profit or loss from business for petitioner michael h visin’s sole_proprietorship among the deductions claimed on each schedule c was a deduction for petitioner michael h visin’s use of petitioners’ apartment for business purposes in support of this deduction petitioners attached to each of their returns a form_8829 expenses for business use of your home petitioners’ schedule c for included the following entries gross_income dollar_figure less expenses excluding rent -dollar_figure dollar_figure less rent -dollar_figure net_loss big_number petitioner’s form_8829 for included the following entries area used regularly and exclusively for business total area of home business_use_percentage 1presumably square feet petitioners used the foregoing percentage in claiming the schedule c rent deduction of dollar_figure petitioners’ schedule c for included the following entries gross_income dollar_figure less expenses excluding rent -dollar_figure dollar_figure less rent -dollar_figure net_loss big_number petitioner’s form_8829 for included the following entries area of home used regularly and exclusively for business total area of home business_use_percentage 1presumably square feet petitioners used the foregoing percentage in claiming the schedule c rent deduction of dollar_figure the record does not disclose the reason for the continued in reporting gross_income from his sole_proprietorship for petitioner michael h visin reduced gross_receipts by cost_of_goods_sold in part iii of his schedule c for petitioner michael h visin claimed cost_of_goods_sold as follows materials_and_supplies dollar_figure other costs computer equipment and software dollar_figure cost_of_goods_sold dollar_figure petitioners did not attach to their income_tax return a form_4562 depreciation and amortization part i of that form is entitled election to expense certain tangible_property sec_179 and it is the form that respondent has designed for taxpayers who wish to expense rather than depreciate qualifying property in the notice_of_deficiency respondent disallowed a portion of the deduction claimed by petitioners in and for the business use of their apartment respondent based the disallowance solely on the limitation on deductions set forth in sec_280a respondent did not adjust either the gross amount claimed by petitioners for the rental of their apartment or the business_use_percentage appearing on either form_8829 continued discrepancies between petitioners’ form_8829 for and form_8829 for regarding area used for business and total area of home also in the notice_of_deficiency respondent treated the dollar_figure spent by petitioner michael h visin for computer equipment and software for his business as a capital_expenditure and allowed_depreciation thereon petitioners do not contest respondent’s computation of the limitation on deductions under sec_280a rather petitioners contend that sec_280a does not apply to renters of business property and that therefore the limitation on deductions under sec_280a does not apply to their case rather petitioners contend that sec_162 authorizes the deductions in issue petitioners also contend that they are entitled to expense pursuant to sec_179 the dollar_figure spent by petitioner michael h visin for computer equipment and software for use in his business opinion we decide the issues in this case without regard to the burden_of_proof accordingly there is no reason to decide whether sec_7491 serves to shift the burden_of_proof from petitioners to respondent see generally rule a 503_us_79 290_us_111 a deduction for business use of home sec_162 allows a deduction for rentals or other_payments required to be made as a condition to the continued use or possession for purposes of the trade_or_business of property to which the taxpayer has not taken or is not taking title or in which he has no equity structurally sec_162 is included in part vi itemized_deductions for individuals and corporations of subchapter_b computation of taxable_income of chapter normal taxes and surtaxes of subtitle a income taxes of title_26 internal_revenue_code of the united_states_code the relevance of the placement of sec_162 within the internal_revenue_code will become apparent momentarily also included within part vi is sec_161 that section provides as follows in computing taxable_income under sec_63 there shall be allowed as deductions the items specified in this part ie part vi subject_to the exceptions provided in part ix sec_261 and following relating to items not deductible emphasis added sec_261 which is entitled general_rule for disallowance of deductions provides that in computing taxable_income no deduction shall in any case be allowed in respect of the items specified in this part ie part ix one of the sections included in part ix is sec_280a at this point it should be apparent that sec_162 is subject_to the exceptions and constraints of sec_280a see 292_us_435 oft cited for the proposition that deductions are a matter of legislative grace and hence a taxpayer claiming a deduction must come within the express provisions of the statute as relevant herein sec_280a provides as a general_rule that no deduction otherwise allowable to an individual shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence the term dwelling_unit is defined by sec_280a to specifically include an apartment the statute does not distinguish between a condominium apartment and a rental apartment in other words whether owned or rented an apartment is a dwelling_unit within the intendment of the statute see horton v commissioner tcmemo_1997_572 involving an artist who rented premises in a commercially zoned area which premises were found by the court to be a dwelling_unit within the scope of sec_280a the seemingly prohibitory rule_of sec_280a is ameliorated by sec_280a which provides exceptions for certain business uses as relevant herein sec_280a provides that the general_rule of sec_280a is not applicable to any item to the extent it is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer or b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business the liberalizing effect of sec_280a is not without its limitations however in particular and as relevant herein sec_280a limits a taxpayer's deductions for the business use of an apartment to the amount by which the gross_income generated from the business activity conducted in the apartment exceeds the deductions for expenses attributable to such activity that are not allocable to the business use of the apartment itself see martin v commissioner tcmemo_1996_ affd per curiam without published opinion 155_f3d_559 4th cir in other words no deduction for use of an apartment may be claimed if said deduction would give rise to or increase a net_loss from the business to which the deduction relates id the foregoing exegesis of sec_280a is confirmed by the legislative_history of the most recent relevant amendment to that section thus reasons for change limitations on deduction the committee believes that a home_office deduction to which sec_280a applies should not be used to reduce taxable_income from the activity to less than zero in adopting the provisions of the bill the committee reemphasizes that sec_280a was enacted because of concerns about allowing deductions for items which have a substantial personal component relating to the home which most taxpayers cannot deduct and which frequently do not reflect the incurring of significantly increased costs as a result of the business activity and that the provision should be interpreted to carry out its objectives explanation of provision limitations on deduction in general --the bill limits the amount of a home_office deduction other than expenses that are deductible without regard to business use such as home mortgage interest to the taxpayer’s gross_income from the activity reduced by all other deductible expenses attributable to the activity but not allocable to the use of the unit itself thus home_office_deductions are not allowed to the extent that they create or increase a net_loss from the business activity to which they relate h rept pincite c b vol finally for petitioners’ benefit we observe that to the extent deductions are disallowed under sec_280a they may be carried forward to the succeeding taxable_year see sec_280a flush language in view of the foregoing we hold that petitioners’ deductions for the business use of their apartment are subject_to the limitation set forth in sec_280a accordingly we sustain respondent’s determination in this regard b election to expense certain costs under sec_179 sec_179 permits a taxpayer to elect to treat the cost of any sec_179 property as an expense which is not chargeable to capital_account any cost so treated shall be allowed as a deduction for the taxable_year in which the sec_179 property is placed_in_service in respondent’s view the computer equipment and software that petitioner michael h visin purchased and placed_in_service in may not be expensed under sec_179 because petitioners failed to make an election on their return consistent with sec_179 and the regulations thereunder sec_179 provides that an election under sec_179 shall a specify the items of sec_179 property to which the election applies and the portion of the cost of each of such items which is to be taken into account under subsection a and b be made on the taxpayer’s return of the tax imposed by this chapter for the taxable_year sec_179 goes on to provide that the election to expense shall be made in such manner as the secretary may by regulations prescribe regulations regarding the time and manner of making an election under sec_179 have been prescribed and may be found in sec_1_179-5 income_tax regs specifically sec_1_179-5 income_tax regs requires a separate election for each taxable_year and as relevant herein that such election be made on the taxpayer’s first income_tax return for the taxable_year to which the election applies the regulation goes on to track the statutory requirements of sec_179 and b finally the regulation requires that the taxpayer maintain certain records regarding each piece of sec_179 property the commissioner has published form_4562 part i of which is entitled election to expense certain tangible_property sec_179 and as its title suggests is intended for a taxpayer’s use in making the election to expense sec_179 property petitioners did not attach to their income_tax return a form_4562 nor did they unequivocally elect on their return to expense the cost of the computer equipment and software under sec_179 on the other hand petitioners did include the cost of that property as a component of cost_of_goods_sold however we are not inclined to regard the inclusion of property in cost_of_goods_sold as the equivalent of an election under sec_179 see 116_tc_206 mcgrath v commissioner tcmemo_2002_231 starr v commissioner tcmemo_1995_190 entitlement to the benefits of sec_179 is not automatic it requires an affirmative election be attached to the original return or to a timely filed amended_return affd without published opinion 99_f3d_1146 9th cir in any event we observe that the matter is without any_tax effect in under the facts of the present case in other words to the extent that petitioners are denied an expensing deduction under sec_179 they will be entitled to an increase on a pro tanto basis in the amount of their home_office deduction under sec_280a because the limitation imposed by sec_280a will be that much less restrictive in view of the foregoing we hold that petitioners are not entitled to expense the cost of the computer equipment and software respondent’s determination capitalizing the cost of such property and allowing depreciation thereon is sustained c conclusion to reflect the foregoing decision will be entered under rule
